Citation Nr: 0001490
Decision Date: 01/18/00	Archive Date: 09/08/00

DOCKET NO. 97-11 609               DATE JAN 18, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUE

Entitlement to an increased rating for postoperative residuals of
a eight ankle fracture, currently evaluated as 20 percent
disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel

INTRODUCTION

The veteran had active service from September 1977 to May 1985.
This appeal comes before the Board of Veterans' Appeals (Board)
from a September 1996 rating action in which the RO denied an
evaluation in excess of 20 percent for a right ankle disability.

In his March 1997 substantive appeal to the Board, the veteran
requested a hearing before a Member of the Board at the RO. In a
statement dated in June 1998, the veteran requested a hearing
before a Member of the Board in Washington, D.C. instead of at the
RO. The veteran failed to report for the hearing which was
scheduled for a date in October 1998.

The case was remanded by the Board in December 1998 for additional
development. The RO attempted to undertake that development, and
its efforts had negative results. The veteran was issued a
Supplemental Statement of the Case (SSOC), and the claims folder
was returned to the Board for further consideration.

REMAND

As explained by the Board in the December 1998 remand, the evidence
of record at that time was not sufficient to evaluate the disorder
at issue pursuant to the provisions of 38 C.F.R. 4.40 and 4.45
(1999) and the United States Court of Appeals for Veterans Claims
(Court) decision in DeLuca v. Brown, 8 Vet. App. 202 (1995). The
Board accordingly instructed the RO to afford the veteran a VA
orthopedic examination which would provide sufficient clinical
information to support a rating which was in compliance with the
Court's requirements in the DeLuca case.

The VA medical facility where the orthopedic examination was to
take place advised the veteran by letter that the orthopedic
examination had been scheduled for

- 2 -

him on May 29, 1999, further providing the time and place to report
for the examination. It was indicated on a computer-generated
document that the veteran failed to report for the examination.
Thereafter, he was issued an SSOC by the RO in June 1999, advising
him that his appeal continued to be denied.

The December 1998 remand also requested that the RO ascertain the
existence of, and obtain any clinical records of treatment of a
right ankle disorder since March 1996. The veteran thereafter
advised of additional VA treatment, ,md the RO obtained VA
outpatient treatment records in 1996 and 1997 from the VAMC in
Columbia, South Carolina. The outpatient treatment records do not
provide the necessary clinical findings for evaluation of the
disability pursuant to 38 C.F.R.  4.40, and 4.45 and the Court's
decision in the DeLuca case.

Under the applicable criteria, when entitlement to a benefit cannot
be established or confirmed without current VA examination, and a
claimant, without good cause, fails to report for such examination,
action shall be taken in accordance with 38 C.F.R. 3.655(b).
Examples of good cause include, but are not limited to, the illness
or hospitalization of the claimant, death of an immediate family
member, etc. 38 C.F.R. 3.655(a). When a claimant fails to report
for an ex@nation scheduled in conjunction with a claim for
increase, the claim shall be denied. 38 C.F.R. 3.655(b). As noted
above, a VA orthopedic examination with specified comprehensive
clinical findings was essential for evaluation of the service-
connected right ankle disorder pursuant to the Court's decision in
the DeLuca case. The veteran failed without good cause to report
for this examination.

A procedural problem now arises. Following the veteran's failure to
report for the above noted VA orthopedic examination, the RO denied
the claim for an increased rating for a right ankle disorder based
on the existing evidence of record. The Board cannot affirm a
denial of the claim on this basis, because such would be
inconsistent with the provisions of 38 C.F.R. 3.655(b) and with the
Court's decision in the DeLuca case. On the other hand, if the
Board were to deny the appeal under the provisions of 38 C.F.R.
3.655(b) without the RO having done so,

3 -

the Board's decision would be inconsistent with Court precedent in
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran and his representative a
Supplemental Statement of the Case (SSOC) explaining the denial of
an increased rating for residuals of a fracture of the right ankle
pursuant to the provisions c)f 38 C.F.R. 3.655(b), as articulated
above.

After according the veteran and his representative 60 days to
respond to the SSOC, the case should be returned to the Board for
further appellate consideration. The purpose of this remand is to
comply with Court precedent and to ensure due process of law.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103 -446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, pares. 8.44-8.45 and
38.02-38.03.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board is appealable to the Court. This remand is in the nature
of a preliminary order and

- 4 -

does not constitute a decision of the Board on the merits of your
appeal. 38 C.F.R. 20.1100(b) (1999).

- 5 -



